Citation Nr: 1242178	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, claimed as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In this decision, the RO denied the Veteran's request to reopen a previously denied claim of entitlement to service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, claimed as due to herbicide (Agent Orange) exposure.  

At the outset, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the issue on appeal as set forth on the title page.

The record reflects that the Veteran requested a hearing before a Veterans Law Judge at the RO in his February 2009 substantive appeal.  In a March 2009 correspondence, the Veteran indicated that he desired a hearing before a Decision Review Officer in lieu of a Board hearing; this hearing was subsequently scheduled for May 2009.  On the day of his scheduled hearing, the Veteran cancelled his request for a hearing.  Under these circumstances, the Board finds that there are no outstanding hearing requests.  See 38 C.F.R. § 20.704 (2012).  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

FINDINGS OF FACT

1.  An April 2004 rating decision denied the Veteran's claim of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation.  Although notified of the denial in an April 2004 letter, the Veteran did not initiate an appeal of the decision.  

2.  No new evidence associated with the claims file since the April 2004 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, or raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision denying the claim of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).

2.  As pertinent evidence received since the April 2004 denial is not new and material, the criteria for reopening the claim of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, are not met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, in the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a February 2008 pre-rating letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of the basis for the prior denial in April 2004 as well as what constitutes new and material evidence necessary to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Finally, the February 2008 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

As for VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records identified by the Veteran including service treatment records as well as post-service medical evidence (i.e., VA and non-VA outpatient treatment records).  The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claim to reopen a claim of service connection.  However, as will be discussed below, no such examination or medical opinion is required in this appeal as the Board finds that new and material evidence has not been associated with the file since the prior denial.  See 38 C.F.R. § 3.159(c)(4)(iii) (2012).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the Veteran's claims file and the electronic, paperless Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim herein decided and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's claim of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation was initially denied in an April 2004 rating decision.  Evidence of record at the time included the Veteran's service treatment records, which indicated service in the Republic of Vietnam, but contained no reference to any neck, throat, or mouth problems during service.  Also of record was post-service medical evidence showing that the Veteran was diagnosed with squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes in August 2001 following evaluation for a left neck mass that had appeared in June 2001.  The Veteran asserted that his tonsil cancer was related to exposure to Agent Orange while serving in Vietnam.  

In its April 2004 decision, the RO acknowledged that the Veteran was presumed exposed to Agent Orange given that service treatment records documented service in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  In denying the claim, however, the RO noted that tonsil cancer was not one of the listed conditions for which service connection shall be established if there is, inter alia, evidence of exposure to herbicides during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2012).  As the record did not contain sufficient evidence indicating that tonsil cancer is otherwise related to the Veteran's military service, to include Agent Orange exposure, service connection was not warranted.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).

Although notified of the RO's April 2004 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200 (2012).  The RO's April 2004 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In February 2008, the Veteran filed to reopen his previously denied claim of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or merely cumulative of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In the instant appeal, the last final denial of the claim is the RO's April 2004 rating decision.  Additionally, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since the April 2004 rating decision that pertains to the Veteran's claimed squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation.  Such evidence includes duplicate medical reports pertaining to the Veteran's initial diagnosis and treatment for this condition that were previously of record at the time of the April 2004 decision  Also associated with the claims file are additional VA and non-VA treatment records which show continued treatment for residuals of the Veteran's tonsil cancer.  For example, there are treatment records and esophagogastroduodenoscopy (EGD) reports indicating dysphagia secondary to esophageal stricture.  There are also treatment reports from the Veteran's treating cancer and ear, nose, and throat physicians noting clinical remission with continued problems.  

With the exception of the duplicative medical reports, the Board finds the foregoing evidence is 'new' in that it was not before previous decisionmakers.  However, this evidence is not 'material' for purposes of reopening the claim for service connection because it does not relate to the basis for the prior final denial - i.e., evidence that the Veteran's current squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, is related to military service, to include Agent Orange exposure.  

As for the Veteran's own lay assertions that his tonsil cancer is related to Agent Orange exposure, the Board points out that these assertions were before the RO at the time of the prior decision.  Moreover, laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a medical matter, to include the matter of a medical etiology of herbicide-related disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim of service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, are not met, and that the April 2004 rating decision remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence to reopen the claim for service connection for squamous cell carcinoma of the left tonsil with metastasis to the left cervical lymph nodes, status post chemoradiation, has not been received, the appeal is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


